Citation Nr: 1411399	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  06-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected bilateral plantar warts (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1984.  

In March 2012, the Board denied the claim for a TDIU.  The Veteran appealed to the Veterans Claims Court.  In February 2013, the Court Clerk granted a Joint Motion for Remand (Joint Motion), which vacated the Board's decision and remanded the case to the Board for further development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The evidence as it currently stands does not provide a clear picture as to the functional impairment caused only by the Veteran's service-connected plantar warts.  In this regard, he has consistently reported to VA treatment providers and to some of his VA examiners, that he is in receipt of service-connected disability benefits for feet and hand disabilities; which is not the case.  Further, the record indicates that he may have current diagnoses of several foot disabilities unrelated to his service-connected bilateral plantar warts.  Specifically, a May 2013 VA examination report notes diagnoses of smoker's foot, onychomycosis, dry and atrophic skin, callus, corns, and diabetic neuropathy.  

The Veteran's only service-connected disability is bilateral plantar warts, and as such, he would only be entitled to a TDIU on the basis that his service-connected bilateral plantar warts preclude him from securing and following substantially gainful employment, consistent with his education and work experience.  As such, a new VA examination is warranted in order to determine the functional impairment caused only by the Veteran's service-connected bilateral plantar warts.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination. After reviewing the claims folder and examining the Veteran, the examiner is requested to offer an opinion as to whether the Veteran's service-connected plantar warts are so severe as to preclude substantially gainful employment.  

The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner should provide this opinion considering the Veteran's education and occupational experience, but regardless of age and any nonservice-connected disorders.  

The complete rationale for all opinions expressed must be provided.  To the extent possible, the examiner is asked to specifically differentiate the symptoms and functional impairment caused by the Veteran's service-connected bilateral plantar warts from any other diagnosed foot disability.  

2.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


